 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    LARRY POWELL,                                      No. 2:16-cv-02781-DAD-JLT
11                       Plaintiff,
12            v.                                         ORDER GRANTING STIPULATION TO
                                                         CONTINUE TRIAL
13    FCA US, LLC, a Delaware limited liability
      company, and DOES 1 through 10,                    (Doc. No. 92)
14    inclusive,
15                       Defendants.
16

17          On February 20, 2019, the parties stipulated to continue the currently scheduled trial date

18   from February 26, 2019 to September 24, 2019. (Doc. No. 92.) The stipulation notes that

19   plaintiff’s counsel is presently engaged with another trial and is therefore unable to proceed with

20   the currently scheduled trial date. (Id. at 2.) The stipulation further notes that defense counsel is

21   not available to proceed to trial in this case until September 2019. (Id.) Having reviewed the

22   parties’ stipulation, the court finds good cause to continue the trial in this matter. Accordingly,

23   and pursuant to the parties’ stipulation:

24          1. The currently scheduled jury trial date of February 26, 2019 is hereby vacated; and

25          2. The jury trial date is continued to September 24, 2019.

26   IT IS SO ORDERED.
27
        Dated:     February 20, 2019
28                                                      UNITED STATES DISTRICT JUDGE
                                                        1
